Citation Nr: 1531162	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for residuals of right ear trauma.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to August 1970.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A hearing was held before the undersigned Veterans Law Judge at the RO in January 2011.  A transcript of the hearing is of record.

The Board most recently remanded the above claims for further development in February 2014.  The detailed procedural history of this appeal until that time is provided in that decision.  The Board also adjudicated other claims in the February 2014 decision.  The Veteran appealed that portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court); however, the Court issued an August 2014 order dismissing the appeal for reasons provided in that decision.  See Court documents in the Veterans Benefits Management System (VBMS) electronic claims file.  The case has since been returned to the Board.

The Virtual VA and VBMS electronic claims files contain additional documents relevant to the present appeal, including additional VA treatment records in Virtual VA, as well as an April 2015 30-day waiver, a May 2015 written appellate brief, and a May 2015 written statement from the Veteran in VBMS.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review the contents of both the paper and electronic claims files in relation to the claims on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an additional VA medical opinion.  Specifically, the Veteran was afforded VA examinations in February 2008 (audiological) and March 2008 (ear disorders).  In March 2008, the Veteran had retesting of the right tympanogram as recommended by the VA ear disorders examiner, and the results were within normal limits.  These examiners did not provide opinions regarding the etiology of the claimed disorders; however, in a March 2008 addendum report following the retesting, the VA audiological examiner stated that the Veteran's right ear disorder initially diagnosed as recruitment may be hyperacusis, a condition which has symptoms including ear pain, annoyance, and general intolerance to sounds.  It was also noted that hyperacusis is almost always accompanied by tinnitus.

Following a November 2012 VA audiological examination, the examiner provided an opinion regarding hearing loss, but recommended a referral to an ear specialist to address the Veteran's current "ear trauma" complaints.  In a March 2015 opinion, another VA examiner determined that it was less likely as not that the Veteran's complaints of right ear tinnitus and otalgia were related to his military service, including right ear trauma.  In so finding, he noted the February 2008/March 2008 VA audiological examiner's diagnoses of tinnitus, otalgia, and recruitment in the right ear, later said to be a variant of normal, i.e., hyperacusis, or oversensitivity to loud sounds, which was not pathological.

On review, while the VA examiners addressed some of the pertinent medical issues in this case, the opinions do not address whether the Veteran has hyperacusis that is related to an injury or event during his military service.  In addition, it is unclear if the March 2015 VA examiner fully contemplated the Veteran's reported symptoms, including echo sensation and ear pressure, in providing the opinion.

Therefore, the Board finds that a medical opinion addressing these matters would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the March 2015 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current right ear disorder/symptomatology and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the June 1990, February 2008, March 2008, and November 2012 VA examination reports and the March 2015 VA opinion.

The Veteran has contended that he has residual problems (not necessarily hearing loss) that are related to right ear trauma he suffered in service, including echo sensation, ear pressure, sensitivity to loud sounds, otalgia, and muffled sounds.  He has indicated that his current symptoms may be the result of his in-service flying, drown proof training, being hit on the head by a panel from his welding equipment, or exposure to excessive noise while serving in Vietnam.  See, e.g., December 2007 written statement, March 2009 notice of disagreement, January 2010 substantive appeal, and November 2012 VA examination report.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran was seen during service for various ear complaints.  See, e.g., June 1968-July 1968 service treatment records and March 2015 VA opinion.

The examiner should identify all current right ear disorders/symptomatology and tinnitus.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported trauma and noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by other otherwise related to his other symptomatology.  In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus generally presents or develops in most cases.

In providing this additional opinion, the examiner should discuss the February 2008/March 2008 VA audiological examiner's determination that the Veteran may have hyperacusis, rather than recruitment.  He or she should also indicate whether any additional testing is necessary to make this or any other determination.  In addition, the examiner should discuss the medical significance, if any, of the Veteran's additional reported symptoms, such as echo sensation and ear pressure, as outlined above.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ based on review of the entire paper and VBMS and Virtual VA electronic claims files.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

